Citation Nr: 1613377	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-24 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to increased ratings for right lower extremity radiculopathy, depressive disorder, and a lumbosacral spine disability, and entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) are addressed in a separate Board decision).


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to May 1977.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a June 2014 administrative determination by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee.


FINDING OF FACT

The evidence does not show that the Veteran currently has a back orthopedic appliance provided for a service-connected low back disability which has been certified by an appropriate VA official that tends to wear or tear clothing.


CONCLUSION OF LAW

The requirements for entitlement to a clothing allowance have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.

The VA Form 10-8678, Application for Annual Clothing Allowance, submitted by the Veteran in February 2013 provided notice of the criteria for entitlement to an annual clothing allowance.  The Veteran has not alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA's notice requirements have been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA medical records have been obtained.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met.

The Veteran claims entitlement to a clothing allowance on the basis that his low back brace, an LS CORSET, issued for a service-connected low back disability, causes wear and tear to his under shirts and outer shirts.

In a September 2014 letter, the Veteran's primary VA physician confirmed that the Veteran wore a back brace and was also taking medications and doing home exercises for a back disability.  The letter did not discuss any matters pertaining to the wear and tear of clothing.

The Veteran's low back disability is currently rated 10 percent.  The Veteran is also service-connected for right lower extremity radiculopathy, rated 10 percent disabling.

The law provides for payment of an annual clothing allowance to a Veteran who, because of service-connected disability, wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the clothing of the Veteran; or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014).

The Veteran's service-connected low back disability and right lower extremity radiculopathy have not been found to result in loss of use of a foot.  The Veteran is no longer claiming that the use of medications causes irreparable harm to his outer garments.

Therefore, the Veteran is entitled to a clothing allowance if the Under Secretary for Health or a designee certifies that the Veteran, because of a service-connected disability or disabilities, wears or uses a qualifying prosthetic or orthopedic appliance, including, but not limited to, a wheelchair, which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1)(ii)(A) (2015).

The Veteran's claim was denied because the Chief of the Prosthetics and Sensory Aids Service found that the Veteran's back brace did not have exposed metal hinges that would cause irreparable damage to clothing.

The Board finds that there is no basis for entitlement to a clothing allowance in this case as the determination as to eligibility for a clothing allowance must come from the Under Secretary for Health or the appropriate designee.  To qualify for a clothing allowance, that official must certify that the appliance used tends to wear and tear clothing.  That designee has specifically determined that certification eligibility is not met because there is no wear and tear on clothing associated with the specific back brace used by the Veteran.  Therefore, the claim must be denied as a matter of law because the designated agency official did not certify that the Veteran uses a prosthetic device that tends to wear or tear clothing.  38 C.F.R. § 3.810(a) (2015).


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


